In re: Katherine Jenkins applying for writs of certiorari, prohibition, mandamus- and stay order.
Writ granted. See order.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue .herein, directing the Honorable John F- , McCormick Judg.e of the West Monroe City Court for the Parish of Ouachita, to transmit to the Supreme Court of Louisiana, on or before the 24th day of January, 1972, the ■record in duplicate, or a certified copy of ■the- record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that, in the meantime Judge of said Court and the respondent through counsel shall show cause, in this court, on the date aforesaid, at 11 o’clock A. M., why the relief prayed for in the petition of the relator should not be granted.
It is furter ordered that, In the meantime and until the further orders of this court all proceedings against the relator in said West Monroe City Court shall be stayed and suspended.